Per Curiam.
This is an application for a writ of certiorari to review an improvement assessment against lands of the New York and Greenwood Lake Railway Company located in the city of East Orange. The assessment grows out of the widening of Kearney street.
The prosecutor is the owner of a plot of land fronting on Kearney street, which plot is used in part for railroad purposes and in part not used at all. The contention of prosecutor is that its land is used or held for railroad purposes, and in that situation may not be assessed unless its value for railroad purposes is enhanced.
The difficulty with prosecutor’s position is that not al] of the tract is used for railroad purposes and it is only land actually in use for such purposes which is free from assessment unless improved for use as a railroad. New Jersey and Hudson River, &c., Co. v. Hackensack Improvement Co., 8 N. J. Mis. R. 390; Lehigh Valley Railroad Co. v. Jersey City, 81 N. J. L. 290; 80 Atl. Rep. 228.
*557It would, therefore, appear that part at least of prosecutor’s land was subject to assessment, and if it be contended that the amount of the assessment was unreasonable as to such land, the proper procedure to review it would be by appeal to the Circuit Court.
We are of the opinion that no fairly debatable question is presented, and the writ is therefore denied, with costs.